Citation Nr: 1243836	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for malignant melanoma, to include as due to ultra-violet radiation exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from December 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in New York, New York.  VA will notify the appellant if further action is required.


REMAND

In his March 2010 substantive appeal, the Veteran declined any type of hearing before the Board.  However, in correspondence received by the RO and forwarded to the Board in September 2012, the Veteran requested a Board hearing.  Subsequently, in response to a hearing clarification letter from the Board, the Veteran clarified in November 2012 that he wanted either a travel board hearing or a videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.705 (2012).  For purposes of scheduling the hearing, the Veteran informed VA that he would be residing in Florida from January 7, 2013, to April 30, 2013, but that he resides in New York for the rest of the year.  

The Veteran's hearing request was timely, as it was submitted within 90 days of certification of the appeal in September 2012.  See 38 C.F.R. § 20.1304(a) (2012).  Because both travel board and videoconference hearings are scheduled at the RO, a remand to that office is required.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


